--------------------------------------------------------------------------------

Exhibit 10.1


COMMUNITY WEST BANCSHARES
2014 STOCK OPTION PLAN
Adopted by the Board of Directors on March 27, 2014
As Amended and Restated Effective May 25, 2017


1.                 Purpose


The purpose of the Community West Bancshares 2014 Stock Option Plan (“2014
Plan”) is to strengthen Community West Bancshares (“Company”) and those banks
and corporations which are or hereafter become subsidiary corporations
(“Subsidiary” or “Subsidiaries”) by providing additional means of attracting and
retaining competent managerial personnel and by providing to participating
Directors, officers and key employees added incentive for high levels of
performance and for unusual efforts to increase the earnings of the Company and
any Subsidiaries.  The 2014 Plan seeks to accomplish these purposes and achieve
these results by providing a means whereby such Directors, officers and key
employees may purchase shares of the Common Stock of the Company pursuant to
Stock Options granted in accordance with this Plan.


Stock Options granted pursuant to this Plan are intended to be Incentive Stock
Options or Non-Qualified Stock Options, as shall be determined and designated by
the Stock Option Committee upon the grant of each Stock Option hereunder.


2.                  Definitions


For the purposes of this Plan, the following terms shall have the following
meanings:


(a)          “Affiliation” or “affiliated.”  For purposes of Sections 10, 11,
12, 13 and 14 hereof, these terms shall mean service as a Director of the
Company or any Subsidiary.


(b)          “Common Stock.”  This term shall mean shares of the Company's
common stock, no par value, subject to adjustment pursuant to Section 15
(Adjustment Upon Changes in Capitalization) hereunder.


(c)          “Company.”  This term shall mean Community West Bancshares, a
California corporation.


(d)          “Eligible Participants.”  This term shall mean: (i) all Directors
of the Company or any Subsidiary; (ii) all officers (whether or not they are
also Directors) of the Company or any Subsidiary; and (iii) all key employees
(as such persons may be determined by the Stock Option Committee from time to
time) of the Company or any Subsidiary, provided that such officers and key
employees have a customary work week of at least forty hours in the employ of
the Company or a Subsidiary.


(e)          “Fair Market Value.”  This term shall mean the fair market value of
the Common Stock as determined in accordance with any reasonable valuation
method selected by the Stock Option Committee, including the valuation methods
described in Treasury Regulations Section 20.2031-2.


(f)           “Incentive Stock Option.”  This term shall mean a Stock Option
which is an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.


(g)          “Non-Qualified Stock Option.”  This term shall mean a Stock Option
which is not an Incentive Stock Option.


(h)          “Option Shares.”  This term shall mean Common Stock covered by and
subject to any outstanding unexercised Stock Option granted pursuant to this
Plan.


(i)           “Optionee.”  This term shall mean any Eligible Participant to whom
a Stock Option has been granted pursuant to this Plan, provided that at least
part of the Stock Option is outstanding and unexercised.
 
1

--------------------------------------------------------------------------------

(j)           “Plan.”  This term shall mean the Community West Bancshares 2014
Stock Option Plan as embodied herein and as may be amended from time to time in
accordance with the terms hereof and applicable law.


(k)          “Stock Option.”  This term shall mean the right to purchase a
specified number of shares of Common Stock under this Plan, at a price and upon
the terms and conditions determined by the Stock Option Committee.


(l)           “Stock Option Committee.”  The Board of Directors of the Company
may select and designate a Stock Option Committee consisting of three or more
Directors of the Company, having full authority to act in the matter. 
Regardless of whether a Stock Option Committee is selected, the Board of
Directors of the Company may act as the Stock Option Committee and any action
taken by said Board as such shall be deemed to be action taken by the Stock
Option Committee.  All references in the Plan to the “Stock Option Committee”
shall be deemed to refer to the Board of Directors of the Company acting as the
Stock Option Committee and to a duly appointed Stock Option Committee, if there
be one.  In the event of any conflict between action taken by the Board acting
as a Stock Option Committee and action taken by a duly appointed Stock Option
Committee, the action taken by the Board shall be controlling and the action
taken by the duly appointed Stock Option Committee shall be disregarded.


(m)         “Subsidiary.”  This term shall mean each “subsidiary corporation”
(treating the Company as the employer corporation) as defined in Section 424(f)
of the Internal Revenue Code of 1986, as amended.


3.                  Administration


(a)        Stock Option Committee.  This Plan shall be administered by the Stock
Option Committee.  The Board of Directors of the Company shall have the right,
in its sole and absolute discretion, to remove or replace any person from or on
the Stock Option Committee at any time for any reason whatsoever.


(b)        Administration of the Plan.  Any action of the Stock Option Committee
with respect to the administration of the Plan shall be taken pursuant to a
majority vote, or pursuant to the unanimous written consent, of its members. 
Any such action taken by the Stock Option Committee in the administration of
this Plan shall be valid and binding, so long as the same is not inconsistent
with the terms and conditions of this Plan. Subject to compliance with the
terms, conditions and restrictions set forth in this Plan, the Stock Option
Committee shall have the exclusive right, in its sole and absolute discretion,
to establish the terms and conditions of all Stock Options granted under the
Plan, including, without meaning any limitation, the power to:  (i) establish
the number of Stock Options, if any, to be granted hereunder, in the aggregate
and with regard to each Eligible Participant; (ii) determine the time or times
when such Stock Options, or parts thereof, may be exercised; (iii) determine and
designate which Stock Options granted under the Plan shall be Incentive Stock
Options and which shall be Non-Qualified Stock Options; (iv) determine the
Eligible Participants, if any, to whom Stock Options are granted; (v) determine
the duration and purposes, if any, of leaves of absence which may be permitted
to holders of unexercised, unexpired Stock Options without such constituting a
termination of employment under the Plan; and (vi) prescribe and amend the
terms, provisions and form of each instrument and agreement setting forth the
terms and conditions of every Stock Option granted hereunder.


(c)        Decisions and Determinations.  Subject to the express provisions of
the Plan, the Stock Option Committee shall have the authority to construe and
interpret this Plan, to define the terms used herein, to prescribe, amend, and
rescind rules and regulations relating to the administration of the Plan, and to
make all other determinations necessary or advisable for administration of the
Plan.  Determinations of the Stock Option Committee on matters referred to in
this Section 3 shall be final and conclusive so long as the same are not
inconsistent with the terms of this Plan.


4.                 Shares Subject to the Plan


Subject to adjustments as provided in Section 15 hereof, the maximum number of
shares of Common Stock which may be issued upon exercise of all Stock Options
granted under this Plan is limited to Seven Hundred and Fifty Thousand (750,000)
in the aggregate.  If any Stock Option shall be canceled, surrendered or expire
for any reason without having been exercised in full, the unpurchased Option
Shares represented thereby shall again be available for grants of Stock Options
under this Plan.
 
2

--------------------------------------------------------------------------------

5.                 Eligibility


Only Eligible Participants shall be eligible to receive grants of Stock Options
under this Plan.


6.                 Grants of Stock Options


(a)          Grant.  Subject to the express provisions of the Plan, the Stock
Option Committee, in its sole and absolute discretion, may grant Stock Options
to Eligible Participants for a number of Option Shares, at the price(s) and
time(s), and on the terms and conditions as it deems advisable and specifies in
the respective grants; provided, however, that such grants shall vest at least
at the rate of twenty percent (20%) annually over five (5) years from the date
of grant.  The terms upon which and the times at which, or the periods within
which, the Option Shares subject to such Stock Options may become acquired or
such Stock Options may be acquired and exercised shall be as set forth in the
Plan and the related Stock Option Agreements.  Subject to the limitations and
restrictions set forth in the Plan, an Eligible Participant who has been granted
a Stock Option may, if otherwise eligible, be granted additional Stock Options
if the Stock Option Committee shall so determine.  The Stock Option Committee
shall designate in each grant of a Stock Option whether the Stock Option is an
Incentive Stock Option or a Non-Qualified Stock Option.


(b)          Date of Grant and Rights of Optionee.  The determination of the
Stock Option Committee to grant a Stock Option shall not in any way constitute
or be deemed to constitute an obligation of the Company, or a right of the
Eligible Participant who is the proposed subject of the grant, and shall not
constitute or be deemed to constitute the grant of a Stock Option hereunder
unless and until both the Company and the Eligible Participant have executed and
delivered to the other a Stock Option Agreement in the form then required by the
Stock Option Committee as evidencing the grant of the Stock Option, together
with such other instrument or instruments as may be required by the Stock Option
Committee pursuant to this Plan; provided, however, that the Stock Option
Committee may fix the date of grant as any date on or after the date of its
final determination to grant the Stock Option (or if no such date is fixed, then
the date of grant shall be the date on which the determination was finally made
by the Stock Option Committee to grant the Stock Option), and such date shall be
set forth in the Stock Option Agreement.  The date of grant as so determined
shall be deemed the date of grant of the Stock Option for purposes of this Plan.


(c)          Shareholder-Employees.  A Stock Option granted hereunder to an
Eligible Participant who is also an officer or key employee of the Company or
any Subsidiary, who owns, directly or indirectly, at the date of the grant of
the Stock Option, more than ten percent (10%) of the total combined voting power
of all classes of capital stock of the Company or a Subsidiary (if permitted in
accordance with the provisions of Section 5 herein) shall not qualify as an
Incentive Stock Option unless:  (i) the purchase price of the Option Shares
subject to said Stock Option is at least one hundred ten percent (110%) of the
Fair Market Value of the Option Shares, determined as of the date said Stock
Option is granted; and (ii) the Stock Option by its terms is not exercisable
after five (5) years from the date that it is granted.  The attribution rules of
Section 424(d) of the Internal Revenue Code of 1986, as amended, shall apply in
the determination of indirect ownership of stock.


(d)          Maximum Value of Stock Options.  No grant of Incentive Stock
Options hereunder may be made when the aggregate Fair Market Value of Option
Shares with respect to which Incentive Stock Options (pursuant to this Plan or
any other Incentive Stock Option Plan of the Company or any Subsidiary) are
exercisable for the first time by the Eligible Participant during any calendar
year exceeds One Hundred Thousand Dollars ($100,000).


(e)          Substituted Stock Options.  If all of the outstanding shares of
common stock of another corporation are changed into or exchanged solely for the
Common Stock in a transaction to which Section 424(a) of the Internal Revenue
Code of 1986, as amended, applies, then, subject to the approval of the Board of
Directors of the Company, Stock Options under the Plan may be substituted
(“Substituted Options”) in exchange for valid, unexercised and unexpired stock
options of such other corporation.  Substituted Options shall qualify as
Incentive Stock Options under the Plan, provided that (and to the extent) the
stock options exchanged for the Substituted Options were Incentive Stock Options
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.
 
3

--------------------------------------------------------------------------------

(f)           Non-Qualified Stock Options.  Stock Options and Substituted
Options granted by the Stock Option Committee shall be deemed Non-Qualified
Stock Options under this Plan if they:  (i) are designated at the time of grant
as Incentive Stock Options but do not so qualify under the provisions of Section
422 of the Code or any regulations or rulings issued by the Internal Revenue
Service for any reason; (ii) are not granted in accordance with the provisions
of Section 6(c); (iii) are in excess of the fair market value limitations set
forth in Section 6(d); (iv) are granted to an Eligible Participant who is not an
officer or key employee of the Company or any Subsidiary; or (v) are designated
at the time of grant as Non-Qualified Stock Options.  Non-Qualified Stock
Options granted or substituted hereunder shall be so designated in the Stock
Option Agreement entered into between the Company and the Optionee.


7.                 Stock Option Exercise Price


(a)          Minimum Price.  The exercise price of any Option Shares shall be
determined by the Stock Option Committee, in its sole and absolute discretion,
upon the grant of a Stock Option.  Except as provided elsewhere herein, said
exercise price shall not be less than one hundred percent (100%) of the Fair
Market Value of the Common Stock represented by the Option Shares on the date of
grant of the related Stock Option.


(b)          Substituted Options.  The exercise price of the Option Shares
subject to each Substituted Option may be fixed at a price less than one hundred
percent (100%) of the Fair Market Value of the Common Stock at the time such
Substituted Option is granted if said exercise price has been computed to be not
less than the exercise price set forth in the stock option of the other
corporation for which it was exchanged immediately before substitution, with
appropriate adjustment to reflect the exchange ratio of the shares of stock of
the other corporation into the shares of Common Stock.


(c)          Ten Percent Shareholder-Employees.  Notwithstanding the provisions
of Section 7(a) or Section 7(b), the exercise price of any Option Shares granted
hereunder to an Eligible Participant who is an officer or key employee of the
Company or any Subsidiary, and owns, directly or indirectly, at the date of the
grant of the Stock Option, more than ten percent (10%) of the total combined
voting power of all classes of capital stock of the Company or a Subsidiary (if
permitted in accordance with the provisions of Section 5 herein), that is
intended to qualify as an Incentive Stock Option shall be at least one hundred
ten percent (110%) of the Fair Market Value of the Option Shares, determined as
of the date said Stock Option is granted.
 
8.                 Exercise of Stock Options


(a)          Exercise.  Except as otherwise provided elsewhere herein, each
Stock Option shall be exercisable in such increments, which need not be equal,
and upon such contingencies as the Stock Option Committee shall determine at the
time of grant of the Stock Option; provided, however, that if an Optionee shall
not in any given period exercise any part of a Stock Option which has become
exercisable during that period, the Optionee's right to exercise such part of
the Stock Option shall continue until expiration of the Stock Option or any part
thereof as may be provided in the related Stock Option Agreement.  No Stock
Option or part thereof shall be exercisable except with respect to whole shares
of Common Stock, and fractional share interests shall be disregarded except that
they may be accumulated.


(b)          Prior Outstanding Incentive Stock Options.  Incentive Stock Options
granted (or substituted) to an Optionee under the Plan may be exercisable while
such Optionee has outstanding and unexercised any Incentive Stock Option
previously granted (or substituted) to him or her pursuant to this Plan or any
other Incentive Stock Option Plan of the Company or any Subsidiary.  An
Incentive Stock Option shall be treated as outstanding until it is exercised in
full or expires by reason of lapse of time.


(c)          Notice and Payment.  Stock Options granted hereunder shall be
exercised by written notice delivered to the Company specifying the number of
Option Shares with respect to which the Stock Option is being exercised,
together with concurrent payment in full of the exercise price as hereinafter
provided.  If the Stock Option is being exercised by any person or persons other
than the Optionee, said notice shall be accompanied by proof, satisfactory to
the counsel for the Company, of the right of such person or persons to exercise
the Stock Option.  The Company's receipt of a notice of exercise without
concurrent receipt of the full amount of the exercise price shall not be deemed
an exercise of a Stock Option by an Optionee, and the Company shall have no
obligation to an Optionee for any Option Shares unless and until full payment of
the exercise price is received by the Company and all of the terms and
provisions of the Plan and the related Stock Option agreement have been fully
complied with.
 
4

--------------------------------------------------------------------------------

(d)          Payment of Exercise Price.  The exercise price of any Option Shares
purchased upon the proper exercise of a Stock Option shall be paid in full at
the time of each exercise of a Stock Option in cash (or bank, cashier's or
certified check) and/or, with the prior written approval of the Stock Option
Committee at or before the time of exercise, in Common Stock of the Company
which, when added to the cash payment, if any, which has an aggregate Fair
Market Value equal to the full amount of the exercise price of the Stock Option,
or part thereof, then being exercised.  Payment by an Optionee as provided
herein shall be made in full concurrently with the Optionee's notification to
the Company of his intention to exercise all or part of a Stock Option.  If all
or any part of a payment is made in shares of Common Stock as heretofore
provided, such payment shall be deemed to have been made only upon receipt by
the Company of all required share certificates, and all stock powers and all
other required transfer documents necessary to transfer the shares of Common
Stock to the Company.


(e)           Minimum Exercise.  Not less than ten (10) Option Shares may be
purchased at any one time upon exercise of a Stock Option unless the number of
shares purchased is the total number which remains to be purchased under the
Stock Option.


(f)           Compliance With Law.  No shares of Common Stock shall be issued
upon exercise of any Stock Option, and an Optionee shall have no right or claim
to such shares, unless and until:  (i) payment in full as provided hereinabove
has been received by the Company; (ii) in the opinion of the counsel for the
Company, all applicable requirements of law and of regulatory bodies having
jurisdiction over such issuance and delivery have been fully complied with; and
(iii) if required by federal or state law or regulation, the Optionee shall have
paid to the Company the amount, if any, required to be withheld on the amount
deemed to be compensation to the Optionee as a result of the exercise of his or
her Stock Option, or made other arrangements satisfactory to the Company, in its
sole discretion, to satisfy applicable income tax withholding requirements.


(g)          Acceleration Upon Reorganization.  Notwithstanding any provision in
any Stock Option Agreement pertaining to the time of exercise of a Stock Option,
or part thereof, or any other provision of this Plan, upon adoption by the
requisite holders of the outstanding shares of Common Stock of any plan of
dissolution, liquidation, reorganization, merger, consolidation or sale of all
or substantially all of the assets of the Company to another corporation which
would, upon consummation, result in termination of a Stock Option in accordance
with Section 16 hereof, all Stock Options previously granted shall become
immediately exercisable, whether or not vested under the Plan or Stock Option
Agreement, as to all unexercised Option Shares for such period of time as may be
determined by the Stock Option Committee, but in any event not less than thirty
(30) days, on the condition that the terminating event described in Section 16
hereof is consummated.  If such terminating event is not consummated or if the
surviving entity (successor entity) assumes such obligation or gives appropriate
substitution thereof, Stock Options granted pursuant to the Plan shall be
exercisable in accordance with the terms of their respective Stock Option
Agreements.


9.                  Nontransferability of Stock Options


Each Stock Option shall, by its terms, be non- transferable by the Optionee
other than by will or the laws of descent and distribution, and shall be
exercisable during the Optionee's lifetime only by the Optionee.


10.               Continuation of Affiliation


Nothing contained in this Plan (or in any Stock Option Agreement) shall obligate
the Company or any Subsidiary to employ or continue to employ or remain
affiliated with any Optionee or any Eligible Participant for any period of time
or interfere in any way with the right of the Company or a Subsidiary to reduce
or increase the Optionee's or Eligible Participant's compensation.
 
5

--------------------------------------------------------------------------------

11.               Cessation of Affiliation
 
Except as provided in Section 12 hereof, if, for any reason other than
disability or death, an Optionee ceases to be employed by or affiliated with the
Company or a Subsidiary, the Stock Options granted to such Optionee shall expire
on the expiration dates specified for said Stock Options at the time of their
grant, or ninety (90) days after the Optionee ceases to be so affiliated,
whichever is earlier.  During such period after cessation of affiliation, such
Stock Options shall be exercisable only as to those increments, if any, which
had become exercisable as of the date on which such Optionee ceased to be
affiliated with the Company or the Subsidiary, and any Stock Options or
increments which had not become exercisable as of such date shall expire
automatically on such date.


12.               Termination for Cause


If the Stock Option Agreement so provides and if an Optionee's employment by or
affiliation with the Company or a Subsidiary is terminated for cause, the Stock
Options granted to such Optionee shall expire on the expiration dates specified
for said Stock Options at the time of their grant, or thirty (30) days after
termination for cause, whichever is earlier; provided, however, that the Stock
Option Committee may, in its sole discretion, within thirty (30) days of such
termination, reinstate such Stock Options by giving written notice of such
reinstatement to the Optionee.  In the event of such reinstatement, the Optionee
may exercise the Stock Options only to such extent, for such time, and upon such
terms and conditions as if the Optionee had ceased to be employed by or
affiliated with the Company or a Subsidiary upon the date of such termination
for a reason other than cause, disability or death.  Termination for cause shall
include, but shall not be limited to, termination for malfeasance or gross
misfeasance in the performance of duties or conviction of illegal activity in
connection therewith and, in any event, the determination of the Stock Option
Committee with respect thereto shall be final and conclusive.


13.               Death of Optionee


If an Optionee dies while employed by or affiliated with the Company or a
Subsidiary, or during the ninety-day period referred to in Section 11 hereof,
the Stock Options granted to such Optionee shall expire on the expiration dates
specified for said Stock Options at the time of their grant, or one (1) year
after the date of such death, whichever is earlier.  After such death, but
before such expiration, subject to the terms and provisions of the Plan and the
related Stock Option Agreements, the person or persons to whom such Optionee's
rights under the Stock Options shall have passed by will or by the applicable
laws of descent and distribution, or the executor or administrator of the
Optionee's estate, shall have the right to exercise such Stock Options to the
extent that increments, if any, had become exercisable as of the date on which
the Optionee died.


14.               Disability of Optionee


If an Optionee is disabled while employed by or affiliated with the Company or a
Subsidiary or during the ninety (90) day period referred to in Section 11
hereof, the Stock Options granted to such Optionee shall expire on the
expiration dates specified for said Stock Options at the time of their grant, or
one (1) year after the date such disability occurred, whichever is earlier. 
After such disability occurs, but before such expiration, the Optionee or the
guardian or conservator of the Optionee's estate, as duly appointed by a court
of competent jurisdiction, shall have the right to exercise such Stock Options
to the extent that increments, if any, had become exercisable as of the date on
which the Optionee became disabled or ceased to be employed by or affiliated
with the Company or a Subsidiary as a result of the disability.  An Optionee
shall be deemed to be “disabled” if it shall appear to the Stock Option
Committee, upon written certification delivered to the Company of a qualified
licensed physician, that the Optionee has become permanently and totally unable
to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment which can be expected to result in
the Optionee's death, or which has lasted or can be expected to last for a
continuous period of not less than 12 months.


15.               Adjustment Upon Changes in Capitalization


If the outstanding shares of Common Stock of the Company are increased,
decreased or changed into or exchanged for a different number or kind of shares
or securities of the Company, through a reorganization, merger,
recapitalization, reclassification, stock split, stock dividend, stock
consolidation, or otherwise, without consideration to the Company, an
appropriate and proportionate adjustment shall be made in the number and kind of
shares as to which Stock Options may be granted. A corresponding adjustment
changing the number or kind of Option Shares and the exercise prices per share
allocated to unexercised Stock Options, or portions thereof, which shall have
been granted prior to any such change, shall likewise be made.  Such adjustments
shall be made without change in the total price applicable to the unexercised
portion of the Stock Option, but with a corresponding adjustment in the price
for each Option Share subject to the Stock Option.  Adjustments under this
Section shall be made by the Stock Option Committee, whose determination as to
what adjustments shall be made, and the extent thereof, shall be final and
conclusive.  No fractional shares of stock shall be issued or made available
under the Plan on account of such adjustments, and fractional share interests
shall be disregarded, except that they may be accumulated.
 
6

--------------------------------------------------------------------------------

16.               Terminating Events


Upon consummation of a plan of dissolution or liquidation of the Company, or
upon consummation of a plan of reorganization, merger or consolidation of the
Company with one or more corporations, as a result of which the Company is not
the surviving entity, or upon the sale of all or substantially all the assets of
the Company to another corporation, the Plan shall automatically terminate and
all Stock Options theretofore granted shall be terminated, unless provision is
made in connection with such transaction for assumption of Stock Options
theretofore granted (in which case such Stock Options shall be converted into
Stock Options for a like number and kind for shares of the surviving entity), or
substitution for such Stock Options with new stock options covering stock of a
successor employer corporation, or a parent or subsidiary corporation thereof,
solely at the discretion of such successor corporation, or parent or subsidiary
corporation, with appropriate adjustments as to number and kind of shares and
prices.


17.               Amendment and Termination


The Board of Directors of the Company may at any time and from time to time
suspend, amend, or terminate the Plan and may, with the consent of an Optionee,
make such modifications of the terms and conditions of that Optionee's Stock
Option as it shall deem advisable; provided that, except as permitted under the
provisions of Section 15 hereof, no amendment or modification may be adopted
without the Company having first obtained the approval of the holders of a
majority of the Company's outstanding shares of Common Stock present, or
represented, and entitled to vote at a duly held meeting of shareholders of the
Company, or by written consent, if the amendment or modification would:


(a)          materially increase the number of securities which may be issued
under the Plan;


(b)          materially modify the requirements as to eligibility for
participation in the Plan;


(c)          increase or decrease the exercise price of any Stock Option granted
under the Plan;


(d)          increase the maximum term of Stock Options provided for herein;


(e)          permit Stock Options to be granted to any person who is not an
Eligible Participant; or


(f)           change any provision of the Plan which would affect the
qualification as an Incentive Stock Option under the internal revenue laws then
applicable of any Stock Option granted as an Incentive Stock Option under the
Plan.


No Stock Option may be granted during any suspension of the Plan or after
termination of the Plan.   Amendment, suspension, or termination of the Plan
shall not (except as otherwise provided in Section 15 hereof), without the
consent of the Optionee, alter or impair any rights or obligations under any
Stock Option theretofore granted.


18.               Rights of Eligible Participants and Optionees


No Eligible Participant, Optionee or other person shall have any claim or right
to be granted a Stock Option under this Plan, and neither this Plan nor any
action taken hereunder shall be deemed to give or be construed as giving any
Eligible Participant, Optionee or other person any right to be retained in the
employ of the Company or any Subsidiary.  Without limiting the generality of the
foregoing, no person shall have any rights as a result of his or her
classification as an Eligible Participant or Optionee, such classifications
being made solely to describe, define and limit those persons who are eligible
for consideration for privileges under the Plan.
 
7

--------------------------------------------------------------------------------

19.               Privileges of Stock Ownership; Regulatory Law Compliance;
Notice of Sale


No Optionee shall be entitled to the privileges of stock ownership as to any
Option Shares not actually issued and delivered.  No Option Shares may be
purchased upon the exercise of a Stock Option unless and until all then
applicable requirements of all regulatory agencies having jurisdiction and all
applicable requirements of the securities exchanges upon which securities of the
Company are listed (if any) shall have been fully complied with.  The Optionee
shall, not more than five (5) days after each sale or other disposition of
shares of Common Stock acquired pursuant to the exercise of Stock Options, give
the Company notice in writing of such sale or other disposition.


20.               Effective Date of the Plan


The Plan shall be deemed adopted as of March 27, 2014, but the Plan shall only
be effective if (and immediately as of the date that) the Plan is approved by
the holders of at least a majority of the Company's outstanding shares of Common
Stock represented and voting at a meeting of shareholders.


21.               Termination


Unless previously terminated as aforesaid, the Plan shall terminate on March 27,
2024.   No Stock Options shall be granted under the Plan thereafter, but such
termination shall not affect any Stock Option theretofore granted.


 22.              Option Agreement


Each Stock Option granted under the Plan shall be evidenced by a written Stock
Option Agreement executed by the Company and the Optionee, and shall contain
each of the provisions and agreements herein specifically required to be
contained therein, and such other terms and conditions as are deemed desirable
by the Stock Option Committee and are not inconsistent with this Plan.


23.               Stock Option Period


Each Stock Option and all rights and obligations thereunder shall expire on such
date as the Stock Option Committee may determine, but not later than ten (10)
years from the date such Stock Option is granted, and shall be subject to
earlier termination as provided elsewhere in this Plan.


24.               Exculpation and Indemnification of Stock Option Committee


In addition to such other rights of indemnification which they may have as
directors of the Company or as members of the Stock Option Committee, the
members of the Stock Option Committee, and each of them, shall be indemnified by
the Company for and against all costs, judgments, penalties and reasonable
expenses, including reasonable attorneys’ fees, actually and appropriately
incurred by them in connection with all actions, suits and proceedings, and in
connection with appeals thereof, to which they or any of them may be a party by
reason of any act or omission of any member of the Stock Option Committee under
or in connection with the Plan or any Stock Option granted thereunder; provided,
however, that a member of the Stock Option Committee shall not be entitled to
any indemnification whatsoever pursuant to this Section for or as a result of
any act or omission of such member which was not taken in good faith and which
constituted willful misconduct or gross negligence by such member; provided
further, that any amounts paid by any member of the Stock Option Committee in
settlement of an action, suit or proceeding for which indemnification may be
sought pursuant to this Section shall be first approved in writing by
independent legal counsel selected by the Company; and, provided further, that
within thirty (30) days after institution of an action, suit or proceeding
against any member with respect to which such member is entitled to
indemnification hereunder, such member shall, in writing, offer the Company the
opportunity, at its own expense, to handle (including settle) and conduct the
defense thereof.  The provisions of this Section shall apply to the estate,
executor and administrator of each member of the Stock Option Committee.
 
8

--------------------------------------------------------------------------------

25.               Notices
 
All notices and demands of any kind which the Stock Option Committee, any
Optionee, Eligible Participant, or other person may be required or desires to
give under the terms of this Plan shall be in writing and shall be delivered in
hand to the person or persons to whom addressed (in the case of the Stock Option
Committee, with the Chief Executive Officer of the Company), by leaving a copy
of such notice or demand at the address of such person or persons as may be
reflected in the records of the Company, or by mailing a copy thereof, properly
addressed as above, by certified or registered mail, postage prepaid, with
return receipt requested.  Delivery by mail shall be deemed made upon receipt by
the notifying party of the return receipt request acknowledging receipt of the
notice or demand.


 26.              Limitation on Obligations of the Company


All obligations of the Company arising under or as a result of this Plan or
Stock Options granted hereunder shall constitute the general unsecured
obligations of the Company, and not of the Board of Directors of the Company,
any member thereof, the Stock Option Committee, any member thereof, any officer
of the Company, or any other person or any Subsidiary, and none of the
foregoing, except the Company, shall be liable for any debt, obligation, cost or
expense hereunder.


27.               Limitation of Rights


The Stock Option Committee, in its sole and absolute discretion, is entitled to
determine who, if anyone, is an Eligible Participant under this Plan, and which,
if any, Eligible Participant shall receive any grant of a Stock Option.  No oral
or written agreement by any person on behalf of the Company relating to this
Plan or any Stock Option granted hereunder is authorized, and such may not bind
the Company or the Stock Option Committee to grant any Stock Option to any
person.


28.               Severability


If any provision of this Plan as applied to any person or to any circumstance
shall be adjudged by a court of competent jurisdiction to be void, invalid, or
unenforceable, the same shall in no way affect any other provision hereof, the
application of any such provision in any other circumstances, or the validity or
enforceability hereof.


29.               Construction


Where the context or construction requires, all words applied in the plural
herein shall be deemed to have been used in the singular and vice versa, and the
masculine gender shall include the feminine and the neuter and vice versa.


30.               Headings


The headings of the several sections herein are inserted solely for convenience
of reference and are not intended to form a part of and are not intended to
govern, limit or aid in the construction of any term or provision hereof.


 31.              Successors


This Plan shall be binding upon the respective successors, assigns, heirs,
executors, administrators, guardians and personal representatives of the Company
and Optionees.
 
32.               Governing Law


This Plan shall be governed by and construed in accordance with the laws of the
State of California.


 33.              Conflict


In the event of any conflict between the terms and provisions of this Plan, and
any other document, agreement or instrument, including, without meaning any
limitation, any Stock Option Agreement, the terms and provisions of this Plan
shall control.
 
 
9

--------------------------------------------------------------------------------